Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #051


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 15th day of October, 2014, are as follows:




PER CURIAM:

2013-OB-2592      IN RE: COMMITTEE ON BAR ADMISSIONS CFN-1979

                  Accordingly, it is ordered that the application for admission be
                  and hereby is denied. In accordance with Supreme Court Rule XVII,
                  Section 9(D)(13), petitioner may not reapply for admission until
                  two years have passed from the date of this judgment.
                  ADMISSION DENIED.
10/15/14

                     SUPREME COURT OF LOUISIANA

                                 NO. 13-OB-2592

           IN RE: COMMITTEE ON BAR ADMISSIONS CFN-1979


            ON APPLICATION FOR ADMISSION TO THE BAR


PER CURIAM

      The Committee on Bar Admissions (“Committee”) opposed petitioner’s

application to sit for the Louisiana Bar Examination based on character and fitness

concerns relating to his failure to disclose a DWI arrest on his law school

application. We subsequently granted petitioner permission to sit for the bar exam,

with the condition that upon his successful completion of the exam, he apply to the

court for the appointment of a commissioner to take character and fitness evidence.

      Petitioner thereafter successfully passed the essay portion of the bar exam,

and upon his application, we appointed a commissioner to take evidence and report

to this court whether petitioner possesses the appropriate character and fitness to be

admitted to the bar and allowed to practice law in the State of Louisiana. We also

authorized the Committee on Bar Admissions Panel on Character and Fitness to

conduct an investigation into petitioner’s qualifications to be admitted to the bar.

      The commissioner conducted a character and fitness hearing pursuant to

Supreme Court Rule XVII, § 9(D)(6). The commissioner received documentary

evidence and heard testimony on a variety of issues in addition to those raised by

the Committee when petitioner was initially denied permission to sit for the bar

exam. These issues included petitioner’s involvement in a hit and run accident in

which alcohol was allegedly a factor, a pattern of financial irresponsibility on the
part of petitioner, and a lack of candor by petitioner in connection with his

application for admission to the Louisiana Bar.

      At the conclusion of the hearing, the commissioner filed his report with this

court, recommending admission be denied.             Petitioner objected to that

recommendation, and oral argument was conducted before this court pursuant to

Supreme Court Rule XVII, § 9(D)(11).

      After hearing oral argument, reviewing the evidence, and considering the

law, we conclude petitioner has failed to meet his burden of proving that he has

“good moral character” to be admitted to the Louisiana State Bar Association. See

Supreme Court Rule XVII, § 5(E).

      Accordingly, it is ordered that the application for admission be and hereby is

denied. In accordance with Supreme Court Rule XVII, § 9(D)(13), petitioner may

not reapply for admission until two years have passed from the date of this

judgment.



ADMISSION DENIED.




                                         2